Citation Nr: 0511618	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, to include as a 
result of exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from April 1969 to 
November 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for chronic 
obstructive pulmonary disease with emphysema as a result of 
exposure to herbicides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is the veteran's contention that he suffers from a 
respiratory disorder related to his service in Vietnam.

A review of the veteran's claims file shows that the veteran 
was awarded Social Security Administration (SSA) disability 
benefits in January 1997.  Information on file shows that 
this award was based in part on a physical examination, as 
well as on related x-rays and breathing studies, afforded the 
veteran by a private physician in December 1996.  Any medical 
records forming the basis for an award of SSA benefits must 
be added to the claims file prior to resolution of the 
veteran's appeal.  See 38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take the appropriate 
action to obtain a copy of the Social 
Security decision awarding disability 
benefits to the veteran as well as copies 
of the underlying medical records upon 
which the decision was based. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




